In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Ambrosio, J.), dated April 10, 2013, which denied his objections to an order of the same court (Fasone, S.M.), dated February 13, 2013, which, after a hearing, denied his petition for a downward modification of his child support obligation. j
*712Ordered that the order is affirmed, without costs or disbursements.
The Family Court properly denied the father’s objections to the Support Magistrate’s order dated February 13, 2013, which denied his petition for a downward modification of his child support obligation. To establish entitlement to a downward modification of a child support order, a party has the burden of showing that there has been a substantial change in circumstances (see Matter of Rottman v Coull, 112 AD3d 839, 840 [2013]; Matter of Gansky v Gansky, 103 AD3d 894, 895 [2013]). Here, the father failed to establish a substantial change in circumstances warranting a downward modification of his child support obligation (see Matter of Timothy R. v Laverne S.G., 112 AD3d 724, 724 [2013]; Matter of Bechette v Feraud, 111 AD3d 929, 929-930 [2013]; Matter of Mofadal v Abdelhadi, 88 AD3d 886, 887 [2011]).
Rivera, J.E, Lott, Miller and Duffy, JJ., concur.